Citation Nr: 0513301	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-25 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to disability rating in excess of 10 percent a 
the left knee disability with mild degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued a 10 percent rating for the 
left knee disability.  The veteran perfected an appeal of the 
assigned rating.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The left knee disability is manifested by mild 
degenerative joint disease, pain with use, effusion, range of 
motion from 120 degrees of flexion to full extension.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the left knee with mild degenerative joint disease are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left knee condition warrants a 
disability rating in excess of ten percent.

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159.  

In this case, in a letter dated in June 2002, prior to the 
decision on appeal, VA provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for increase, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  

In addition, in the June 2003 statement of the case and 
October 2003 supplemental statement of the case (SSOC), the 
RO explained the basis for the continuation of the previously 
assigned ten percent rating for his left knee disability, and 
outlined the applicable criteria for rating knee 
disabilities.  The RO notified the veteran that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claim.

In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Here, the RO obtained the veteran's private treatment 
records, and provided him with an examination in July 2002.  
The veteran also submitted the report of a private surgical 
procedure in support of his claim. 

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Factual Background

Service connection for the veteran's left knee disability was 
established by a December 1993 rating decision.  He requested 
an increased rating for his left knee disability in April 
2002.  

In March 2002 the veteran was treated by Dr. D.J.P. for his 
left knee medial meniscal tear.  He complained of pain, 
popping, clicking, swelling, and instability of his knee.  
Physical examination revealed full range of motion of his 
knee and tenderness along the medial joint space.  The 
examination revealed a positive McMurray test, and negative 
Lachman test and pivot shift.  There was no posterolateral 
rotatory instability, and the examiner did not find 
pathologic varus or valgus laxity at 0 or 30 degrees.  X-rays 
revealed some mild degenerative changes over the medial 
aspect of the knee.  Magnetic resonance imagining (MRI) 
revealed a posterior horn meniscal tear.  

In April 2002 the veteran underwent a partial medial 
meniscectomy with loose body removal, a plica excision and a 
chondral microfracture of the medial femoral condyle and 
trochlea, performed by Dr. P.  

During a follow-up visit after the surgery in April 2002, the 
veteran complained of being in significant pain, but found 
that it was decreasing with time.  He reported no numbness, 
tingling, fevers or chills.  Physical examination revealed 
that his portals were well healed and he had full range of 
motion.  The veteran was experiencing mild effusion.  Dr. P. 
diagnosed the veteran's symptoms as status post left knee 
arthroscopy, chondral microfracture, medial femoral condyle 
trochlea, and partial medial meninscectomy.  

A VA examination was performed in July 2002.  The veteran 
complained of pain and weakness of the left knee.  He 
indicated that the pain was present 90 percent of the time.  
He stated that rest and medication provide him with 50 
percent relief.  He also revealed that he experienced flare-
ups about four times a week, which are brought on by any kind 
of activity that involves more than walking.  Each flare-up 
reportedly lasted three to four days.  The veteran also 
indicated that he can walk for one mile, sit for three hours, 
drive the car for three hours, and stand for one hour without 
severe pain, but cannot go up and down flights of stairs.  He 
also indicated suffering from instability and fatigability of 
the knee, especially when going up and down the stairs.  He 
did not describe any stiffness, locking, dislocation or 
subluxation of his knee.  He does not use braces or any 
assistive devices.

During the examination the veteran stated that while he is at 
home he feels limited in lifting heavy objects or playing 
with his children.  He stated going up and down stairs or 
doing yard work presents difficulties.  Although the veteran 
was not working during the time of the examination, he 
reported that when he was working he could not stand for 
prolonged periods of time and going from site to site, 
getting in and out of his car, and walking presented a 
problem.  

Physical examination revealed that the veteran walked with a 
slight limp favoring his left knee.  On the left side he 
could walk on his toes and was able to tandem walk with some 
difficulty.  There was effusion on the inferior aspect of the 
left knee both medially as well as laterally.  There was 
tenderness to touch all along the effusion.  There was no 
erythemia or warmth at the knee.  Range of motion was limited 
with flexion to 120 degrees and extension to zero degrees.  
There was discomfort and crepitus throughout the maneuver.  
There was no anterior, posterior, medial or lateral 
instability at the knee.  There was guarding of movement of 
the left knee.  There was no abnormal movement, unusual shoe-
wear pattern, ankylosis, leg length discrepancy, or 
prosthesis.  X-rays revealed minimal degenerative changes of 
the left knee with an effusion within the left knee joint.  
The examiner diagnosed the veteran's symptoms as minimal 
degenerative changes of the left knee with suprapatellar 
bursitis.  

Due to the surgery, in a June 2003 decision the RO granted a 
temporary 100 percent evaluation effective April 22, 2002 to 
May 31, 2002, based on surgical treatment necessitating 
convalescence.  Thereafter, the 10 percent rating was 
continued. 

The veteran submitted an August 2003 personal statement.  He 
indicated that his left knee significantly impacts him while 
at work as a sales consultant in the industrial staffing 
industry.  As a sales consultant the veteran must go door to 
door, in and out of industrial plants, and walk through 
manufacturing facilities.  He is required to go up and down 
ladders or stairs.  He stated that half way through the day 
his knee stability decreases and subluxation increases.  He 
indicated his knee will buckle and disjoint under his weight 
at the end of the day.  He indicated that his private 
physician determined that his initial injury had been 
exacerbated and that there was an accelerated amount of 
arthritis that had developed due to his original in service 
injury.  He indicated that his private physician revealed 
that his condition will only continue to worsen.  He stated 
he was requesting a disability rating of 30 percent so he 
could return to college and obtain a degree that will allow 
him to work a sedentary job.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. 
§§ 4.45, 4.59 (2003).

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established, and increase in the disability 
rating is the issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.

Analysis

The veteran's left knee condition is currently rated as 10 
percent disabling under Diagnostic Code 5257.  Although the 
veteran has complained of knee pain, instability and 
subluxation, none of the objective medical evidence shows any 
instability or subluxation in the left knee.  The VA 
examination revealed that the left knee was stable and there 
was no fracture or dislocation of the left knee.  Moreover, 
he noted that the veteran did not describe subluxation in the 
knee.  Thus, in the absence of objective evidence showing 
moderate subluxation or instability, the criteria for a 
disability rating in excess of 10 percent based on the 
provisions of Diagnostic Code 5257 are not met.  

In addition, a 20 percent rating could be assigned if flexion 
of the knee is limited to 30 degrees or if extension is 
limited to 15 degrees.  The veteran's July 2002 VA 
examination showed no limitation of extension, and flexion of 
120 degrees.  Normal flexion is 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  Moreover, private treatment records reveal 
that he had full range of motion in April 2002, a few weeks 
after his surgery.  Thus, an increased rating pursuant to 
limitation of motion is not warranted.

The Board notes that the veteran complained of intermittent 
knee pain, flare-ups, difficulty going up and down stairs, 
and difficulty lifting heavy objects.  However, the objective 
findings do not support moderate limitation of function.  
Specifically, he had only slight limitation of motion, 
effusion, no instability or subluxation, and he walked with a 
slight limp.  Moreover, although he claimed to have flare-ups 
four times a week, lasting three to four days, such would 
require a week to be 12 to 14 days long.  

After considering all of the evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted.  
Absent objective evidence of moderate instability, moderate 
recurrent subluxation, or greater limitation of motion, the 
10 percent rating currently assigned adequately compensates 
the veteran for the functional limitations and the complaints 
of pain.  See Deluca, supra.

Moreover, although the veteran has been diagnosed with 
minimal degenerative changes, the evidence fails to reveal 
instability or subluxation.  Thus, separate ratings for his 
left knee disorder are not warranted.  See VAOPGCPREC 9-98 
(August 14, 1998). 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee disorder 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected left knee 
condition, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  While the veteran's August 2003 
personal statement reported difficulties while walking and 
climbing stairs at work, his contemporaneous medical records 
do not reflect objective findings reflective of marked 
interference with employment.  In this regard, the evidence 
reveals the veteran can walk one mile, sit for three hours, 
and drive the car for three hours.  

The Board notes the veteran's statement on the July 2002 
examination that he was fired from his last job due to time 
lost from his knee.  However, the evidence shows the veteran 
underwent surgery prior to this time, and that the veteran 
was compensated for lost work time at the 100 percent rate 
for convalescence.  Moreover, according to the August 2003 
statement, the veteran is currently employed.  Consequently, 
the Board is of the opinion that the work impairment 
attributable to the veteran's service-connected right ankle 
disorder is adequately reflected by the current schedular 
rating, and is not of such severity to constitute marked 
interference with employment so as to render impractical the 
regular schedular standards.  Furthermore, the evidence does 
not establish that the veteran has required frequent 
hospitalization for his left knee condition.  Consequently, 
the Board is of the opinion that the work impairment 
attributable to the veteran's service-connected left knee 
disorder is adequately reflected by the current schedular 
rating, and is not of such severity to constitute marked 
interference with employment so as to render impractical the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for the left knee 
disability is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


